Citation Nr: 1030350	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have been rated 
as 100-percent disabling and include diabetes mellitus with 
hypertension, rated 20-percent disabling; secondary peripheral 
neuropathy of the right and left lower extremities, each rated 
20-percent disabling; secondary peripheral neuropathy of the 
right and left upper extremities, each rated 10-percent 
disabling; secondary nephropathy and renal insufficiency, rated 
80-percent disabling; secondary glaucoma, cataracts, and diabetic 
retinopathy, rated 10-percent disabling; and secondary foot ulcer 
of the right hallux, rated 10-percent disabling.

2.  The Veteran is also receiving special monthly compensation 
(SMC) on account of loss of use of a creative organ.

3.  The Veteran also has effectively lost the use of his left 
lower extremity, such as to preclude locomotion without the aid 
of braces, canes, or a walker, due to his service-connected 
peripheral neuropathy.


CONCLUSION OF LAW

The criteria are met for specially adapted housing.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)), enhanced VA's duties to 
notify and assist claimants with their claims for VA benefits.  
VA regulations implementing the VCAA were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Since the Board is granting the Veteran's claim for specially 
adapted housing, there is no need to discuss whether there has 
been compliance with these provisions of the VCAA.  This matter 
is ultimately inconsequential, so not outcome determinative, 
since the claim is being granted regardless.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102 (2009).

II.  Entitlement to Specially 
Adapted Housing or a Special Home 
Adaptation Grant

The Veteran maintains that he is entitled to a specially adapted 
housing allowance or a special home adaptation grant.  The basis 
of his claim is that he is unable to ambulate without the use of 
a cane or wheelchair due to his service-connected peripheral 
neuropathy of the left lower extremity.  For the reasons set 
forth below, the Board agrees and finds that the evidence 
supports his claim.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) The loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) The loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the hand, 
or balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.  Also considered as loss of use of a foot is complete 
paralysis of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve.  
Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also 
encompasses foot drop and slight drop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

In addition, the phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.     38 
C.F.R. § 3.809(d).



In this case, service connection has been established for 
diabetes mellitus with hypertension, rated 20 percent disabling, 
as well as secondary disorders involving peripheral neuropathy of 
the right and left lower extremities, each rated 20 percent 
disabling; peripheral neuropathy of the right and left upper 
extremities, each rated 10 percent disabling; secondary 
nephropathy and renal insufficiency, rated 80 percent disabling; 
secondary glaucoma, cataracts, and diabetic retinopathy, rated 10 
percent disabling; and secondary foot ulcer of the right hallux, 
rated 10 percent disabling.  

The evidence shows that the criteria for specially adapted 
housing have been met due to the fact that the Veteran's service-
connected peripheral neuropathy of the left lower extremity 
affect the functions of balance and propulsion as to preclude 
locomotion without the aid of a cane or wheelchair.  As such, the 
Veteran is entitled to specially adapted housing.

As an initial matter, the Board notes that the Veteran suffers 
from a nonservice-connected low back disability which may cause 
some neurological impairment in his left lower extremity.  For 
example, a July 2004 treatment record notes that the Veteran has 
impaired mobility secondary to chronic lumbar radiculopathy as 
well as diabetic neuropathy.  However, it is not clear how much 
of his neurological impairment is due to the nonservice-connected 
low back disability as opposed to the service-connected 
peripheral neuropathy.  At a December 2008 VA examination, the 
examiner stated that "the etiology of the foot drop is 
indeterminate, as he has had longstanding diabetes and has had 
back/disk surgery, either of which could be responsible for the 
foot drop."   Under these circumstances, the Board will 
attribute all of the Veteran's neurological impairment, including 
foot drop, to his service-connected peripheral neuropathy.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
impossible to separate the effects of the service-connected 
condition from a nonservice-connected condition, all reasonable 
doubt must be resolved in the Veteran's favor and the signs and 
symptoms attributed to the service-connected condition).



That being said, the evidence reflects that the Veteran has 
effectively lost the use of his left lower extremity, such as to 
preclude locomotion without the aid of a brace, cane, walker, or 
wheelchair, due to his service-connected diabetic peripheral 
neuropathy.  As noted, the term "loss of use" of a foot is 
defined as that condition where no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with use 
of a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether the 
acts balance, propulsion, etc. could be accomplished equally well 
by an amputation stump with prosthesis.  See 38 C.F.R. § 
3.350(a)(2).

Unfortunately, no medical opinion specifically addresses this 
question.  Following a physical examination, the VA examiner in 
December 2008 opined that "[the Veteran] does not have complete 
loss of function in any extremity."  However, this opinion does 
not address the determinative issue of whether no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with use of a suitable prosthetic appliance.  Nevertheless, 
the findings in the examination report, as well as other medical 
records, strongly suggest that the Veteran indeed has loss of use 
of his left foot as defined by VA regulation.  

In this regard, the VA examiner in December 2008 noted that the 
Veteran was unable to dorsiflex his left foot.  This is a 
significant finding as it is one example under 38 C.F.R. §§ 
3.350(a)(2) and 4.63 which constitute loss of use of a foot.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating to 
be assigned).  Various VA and private treatment records dated 
since 2004 also document the Veteran's left foot drop.  These 
findings indicate that the Veteran has loss of use of his left 
lower extremity due to diabetic peripheral neuropathy.



The evidence also shows that the loss of use of the Veteran's 
left lower extremity precludes locomotion without the aid of a 
cane or wheelchair.  In written statements, the Veteran has 
alleged that he requires a cane to ambulate due to loss of 
balance and strength.   He also claims that he requires the use 
of a wheelchair in places which require a lot of walking, such as 
supermarkets, malls, and parks.  These allegations have been 
confirmed by the December 2008 VA examination report, wherein the 
examiner indicated that the Veteran requires the use of a cane 
100 percent of the time and occasionally requires the use of a 
wheelchair due to neurological impairment in his left lower 
extremity.  

Given the foregoing, the Board finds that the evidence is 
sufficient to show that the Veteran has lost the use of his left 
lower extremity, and that his service-connected peripheral 
neuropathy symptoms preclude locomotion without the aid of 
assistive devices, as defined by the applicable regulation.  See 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The Board therefore 
finds that the evidence is at least in equipoise, and that 
affording the Veteran the benefit of all doubt, that the criteria 
for specially adapted housing have been met.  Accordingly, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) 
has been shown.

As a final matter, in light of the grant of entitlement to 
specially adapted housing, the claim for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as 
this benefit is available only if a Veteran is not entitled to 
the more substantial benefit of specially adapted housing under 
38 U.S.C.A. § 2101(a).




ORDER

The claim for specially adaptive housing is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


